





bridgepointimage1.jpg [bridgepointimage1.jpg]


VIA ELECTRONIC MAIL TO: dan.amidon@pdce.com
Daniel W. Amidon, Esq. PDC Energy
1775 Sherman Street, Suite 3000 Denver, CO 80203


RE: Resolution and wind-down of Rockies Region 2006 Limited Partnership and the
Rockies Region 2007 Limited Partnership (collectively, the "Partnerships")


Dear Mr. Amidon:


You have requested that Bridgepoint Consulting LLC ("BPC") provide certain
financial advisory and managerial services for the Partnerships in relation to
analyzing options for wind-down and/or divestiture of the Partnerships'
operations and assets.


We appreciate your confidence in BPC, and want to ensure we exceed your
expectations with regard to the services we will provide.


SCOPE OF SERVICES
As requested by you and agreed by BPC, BPC will provide Karen Nicolaou
("Nicolaou") to serve as the Responsible Party ("Responsible Party") for each of
the Partnerships and will analyze all options available to wind-down the
Partnerships, including analyzing all potential restructuring and divestiture
options (which include, but are not limited to bankruptcy). As Responsible Party
and independent fiduciary for the Partnerships, Nicolaou will serve as the
authorized representative for each of the Partnerships with authority to oversee
the Partnerships in determining the best course of action to wind-down the
Partnerships, including overseeing all actions in connection with a potential
bankruptcy filing or an auction sale of the Partnerships' assets. In the role of
Responsible Party, Nicolaou will have the authority to perform all services
necessary and consistent with her position, including but not limited to:


•
Exploring options for divesting of assets of the Partnerships and entering into
and executing definitive documents to effect such sale; and

•
Analyzing the books and records of the Partnerships and resolving issues related
to claims against and interests in the Partnerships.



The services provided will encompass all services normally and reasonably
associated with this type of engagement consistent with our ethical obligations.
PDC Energy, Inc. ("PDC") shall retain all other responsibilities as Managing
General Partner of the Partnerships set forth in each
Partnership's Partnership Agreement, including but not limited to, oversight of
the Partnerships' oil and gas operations.







In connection with this engagement, Nicolaou may retain counsel and such other
experts, advisors and consultants as reasonably necessary and appropriate to
assist her in providing the services described here. The choice of such
professionals will be in Nicolaou's sole discretion, and the Partnerships agree
to pay for any fees or expenses of such professionals, including any fees and
expenses approved in a future bankruptcy proceeding.


PDC REPRESENTATIONS
PDC, as Managing General Partner of the Partnerships, hereby represents that it
is authorized to retain Nicolaou as Responsible Party pursuant to the following
sections of each Partnership's Partnership Agreement:


•
Section 5.01: PDC has broad authority to manage the affairs of the Partnership
in a prudent and businesslike fashion;

•
Section 6.02: PDC is authorized to do any action or execute any document or
enter into any contract or any agreement of any nature necessary or desirable
... in pursuance of the purposes of the Partnership;

•
Section 6.02(c): PDC is authorized to employ and retain such personnel as it
deems desirable for the conduct of the Partnerships' activities, including
employees, consultants and attorneys; and

•
Section 6.02(j): PDC is authorized to enter into agreements to hire services of
any kind or nature.



The Partnerships and PDC shall provide BPC and the Responsible Party with access
to all Partnership books and records, data, and other information in their
possession necessary to perform the services contemplated by this agreement, as
and when requested by the Responsible Party.


FEES
In consideration for any financial advisory and consulting services, including
any services rendered as Responsible Party, and subject to the approval of the
United States Bankruptcy Court, if a bankruptcy is filed, the Partnerships will
compensate BPC as follows:


1)
Hourly Fees: BPC will invoice the Partnerships monthly for services rendered on
an hourly fee basis at standard hourly rates.



Position:
Principal
Hour Rate:
$425


Director


$350


Manager


$250


Consultants


$150


Administrative Support
$
80





Services provided by Nicolaou will be invoiced at above listed "Director" rate.
Hourly rates for BPC personnel will not increase during the course of this
representation.


2)
Transaction Fee: Upon completion of any sale of the Partnerships' assets and any
other transaction that results in cash being distributed to the limited partners
of the partnership








(each such occurrence, a "Transaction"), BPC shall be entitled to additional
compensation from the proceeds received by such Partnerships from any such
Transaction as follows: (i) 3% of the first $1,000,000 in net proceeds received
by the Partnerships from any Transaction; and (ii) 2% of any additional net
proceeds greater than $1,000,000 received by the Partnerships from any such
Transaction.


Expenses: In addition to the above compensation, BPC will be entitled to
reimbursement for expenses at the actual amount incurred for items such as
travel (including mileage, parking, airfare, lodging, meals, and ground
transportation), messenger and delivery services, photocopying, long distance
telephone, tele-copying, computer charges and similar items. Out of town travel
time will be invoiced at ½ of the normal hourly rate. To the extent an outside
is used, BPC will be entitled to reimbursement of its actual costs paid to such
outside vendors.


We respectfully request a retainer of $70,000 at the commencement of this
engagement. BPC may request that such retainer be replenished as necessary,
including but not limited to in the event of a bankruptcy filing.


In the event we are requested or authorized by government regulation, subpoena,
or other legal process to produce our documents or our personnel as witnesses
with respect to this engagement, you will reimburse us for our professional time
and expenses, as well as the fees and expenses of our counsel incurred in
responding to such requests.


TERMS
Invoices are payable upon presentment or, if a bankruptcy is pursued, within the
terms of any professional procedures order as approved by the bankruptcy court
in effect at the time the services are rendered or expenses incurred, to the
extent such order applies to the Responsible Party.
The scope of this engagement does not constitute the provision by BPC, its
owners, or staff of any legal
advice. Moreover, because our engagement is limited in nature and scope, it
cannot be relied upon to discover all documents and other information or provide
all analyses which may have importance to this matter. Bridgepoint Consulting
LLC is not a CPA firm, and this engagement does not include the compilation,
review, or audit of financial records or financial statements other than
specifically set forth hereinabove


If a court determines that Nicolaou or BPC is not qualified to serve in this
matter, such determination will not be deemed a breach of this agreement; and
the Client will remain liable for payment of fees and expenses as set forth.


We agree to abide by any court orders provided to us in writing and signed by us
regarding confidentiality. We will, at your request, transmit information to you
by facsimile, e-mail, or over the Internet. If any confidentiality breaches
occur because of data transmission over the Internet, you agree that this will
not constitute a breach of any obligation of confidentiality. If you wish to
limit such transmission to information that is not highly confidential, or seek
more secure means of communication for highly confidential information, you will
need to inform us.


We have undertaken an inquiry of our records to determine conflicts with this
engagement. We have determined that our prior relationships do not preclude our
retention. However, the very nature, diversity, and magnitude of BPC clients and
engagements, and its past and present clients and professional relationships,
does not allow us to be certain that each and every possible relationship or
potential conflict has come to our attention. In the event that additional
relationships or potential conflicts come to our attention, we will promptly
notify you.







If any portion of this letter is held to be void, or otherwise unenforceable, in
whole or part, the remaining portions of this letter shall remain in effect.


APPROVAL
If this letter is agreeable to you, please sign it in the space provided below
and return it to us by scanning and emailing to
knicolaou@bridgepointconsulting.com.


Again, thank you for giving Bridgepoint Consulting LLC the opportunity to be of
service to you. We look forward to working with you.


bridgepointimage2.jpg [bridgepointimage2.jpg]









9.Governing Law: Venue: Arbitration: Attorney's Fees: This agreement shall be
construed in accordance with the laws of the State of Texas (except its
conflicts of laws principles). The exclusive venue to resolve any dispute
related in any way to this agreement or the services provided or to be provided
by BPC to Client shall lie in Travis County, Texas. Any dispute related in any
way to this agreement shall be resolved by binding arbitration under the
Commercial Rules of the American Arbitration Association (except to the extent
they conflict with this agreement). The prevailing party in any dispute related
in any way to this agreement shall be entitled to recover his, her or its
reasonable attorney's fees and reasonable out-of-pocket expenses incurred in the
prosecution or defense of claims in such dispute.
10.Miscellaneous: There are no intended third-party beneficiaries of this
agreement, the Services, or the engagement. Amounts past due under this
agreement shall accrue interest at the rate of 10% per year, or the maximum rate
allowed by law, whichever is less. Client shall pay (or if BPC pays, reimburse
BPC for) any applicable sales, use or similar tax imposed in connection with any
sale of goods or services by BPC to Client. This agreement supersedes any prior
agreement, understanding, or representation between BPC and Client, and can only
be modified by a written document signed by BPC and Client.


11.Confidentiality: In the course of providing the Services, BPC may obtain
trade secrets or confidential information of Client, or information held by
Client under an obligation to a third party to keep that information
confidential (together, Confidential Information). BPC agrees not to use or
disclose Confidential Information except (a) to provide the Services to Client
or otherwise to perform this Agreement , in which case BPC will require any
third party recipient to commit in writing to be bound by similar terms
protecting the confidentiality of such information, or (b) to comply with a
subpoena, court order or obligation imposed by law, in which case BPC will use
reasonable efforts to give Client notice so that Client can try to protect or
limit such use or disclosure. Client will mark all Confidential Information as
"CONFIDENTIAL" so that BPC can honor these commitments.







EXHIBIT A
STANDARD TERMS AND CONDITIONS


1.Services: Bridgepoint Consulting LLC ("BPC") will use reasonable efforts to
perform the agreed-upon services (the "Services") described in the engagement
letter to which these Standard Terms and Conditions are attached as Exhibit A.
The Client will provide BPC with all resources (physical and human) reasonably
requested by BPC to enable BPC to perform the Services.
2.Fees and Expenses: Unless otherwise specified in the engagement letter, fees
will be billed semi-monthly, on the fifteenth and last day of each month.
Expenses incurred by BPC on behalf of the Client will be invoiced at the actual
amount incurred and will be included with the fee billings. All invoices are due
in 15 days except as set forth in the engagement letter.
3.Termination: Unless otherwise specified in the engagement letter, this
engagement can be terminated upon two weeks written notice by either party.
Either party shall have the right to terminate this engagement immediately if
the other party materially breaches this agreement. The terms of this Exhibit A
shall survive any termination or expiration of this agreement or the engagement.
4.Independent Contractor: BPC is an independent contractor, and will indemnify
the Client and hold it harmless to the extent of any obligation imposed by law
on the Client to pay any withholding taxes, social security, unemployment or
disability insurance, or similar items in connection with any payments made by
the Client for the Services.
5.Limitation of Liability: Even if the remedies provided for in this agreement
fail of their essential purpose and even if BPC has been advised of the
possibility of the following damages, in no event shall BPC (or its principals,
affiliates, employees, contractors , or agents) be liable to Client or to any
other person or entity, under any equitable, common law, contractual, statutory,
or other theory, for (i) any incidental, special, consequential, indirect, or
punitive damages, (ii) any damages measured by lost profits, opportunities or
goodwill, or (iii) any damages in excess of the fees paid by Client to BPC
during the 6 month period immediately preceding BPC's actual receipt of Client's
first express, written assertion of such claim.
6.Indemnification: Each party will indemnify the other party and hold it
harmless from all claims made against such other party in connection with BPC's
performance of the Services to the fullest extent permitted under applicable
law, except to the extent such claims arise as a result of the other party's
gross negligence or willful misconduct.
7.Non-Solicitation: Unless otherwise set forth in the engagement letter, during
the term of this engagement and for 12 months thereafter , Client and any of its
affiliated companies ("Group") agrees not to solicit BPC's Affiliates or
employees without BPC's prior written consent, and BPC agrees not to solicit
Client's employees without Client's prior written consent. If an employee (or in
the case of BPC, an Affiliate) of one party (the "First Employer") becomes
employed or contracted by the other party (the "Second Employer"), and 365 days
have not elapsed since such employee (or Affiliate) was last employed by or
provided services as a contractor to the First Employer, then the Second
Employer shall be conclusively deemed to have breached its obligations under
this section. As liquidated damages for such a breach, the Second Employer shall
pay the First Employer an amount equal to forty percent (40 %) of the total cash
compensation reasonably anticipated to be paid by the Second Employer to such
employee or contractor during the first year of such employment or contract
relationship with the Second Employer. For purposes of this calculation, the
parties agree that such payment shall be due within 30 days after such
employment or contract relationship commences, and to conclusively assume that
all base salary, discretionary bonuses (in the targeted amount), contract
payments (based on reasonable estimates of hours worked or jobs performed),
commissions (based on reasonable performance), and other amounts are earned and
paid for one entire year, without regard to whether any component of such
compensation is discretionary or whether such employment or contract
relationship is at will or for a definite term less than one year.
8.Trademark License: BPC shall have the right , during the term of this
agreement and thereafter, to disclose Client's relationship as a Client or
former Client of BPC and to use Client's trade names, trademarks, service marks
and logos (collectively , "Client's Marks") for that purpose in any medium. BPC
shall use Client's Marks in accordance with any commercially reasonable written
trademark usage policies provided by Client to BPC from time to time. Nothing
herein shall affect Client's ownership of Client's Marks.


